Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-18 and 20-31 are pending. Claim 31 is new and drawn to the elected invention but not the elected species. Claims 3,8,11,13, 20,22,24, and 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of claims 1-2,4-7,9-10,12,14-18,21,23 and 25-28 is contained herein. 

Information Disclosure Statement
The examiner has considered the information disclosure statement filed most recently of record. 


Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 4/18/2022 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 7/15/2022.

Status of Rejections
35 USC § 112 (b)

The rejection of claims 1-2,4-7,9-10,12,14-18,21,23, 25, and 27-28 is maintained.

Applicant’s amendments, see Remarks, filed 7/15/2022, with respect to the rejection set forth in the Non-Final Office Action mailed 4/18/2022, have been fully considered but are not fully persuasive.
	To reiterate the rejection, the scope of "prodrug" of compounds of the formula I is rendered indefinite since the metes and bounds of these chemical compounds cannot readily be interpreted by the skilled artisan. What are the chemical identities of these unknown prodrugs? To further complicate the issue, the hydrolyzable moiety of a prodrug may exist as a myriad of functional groups such as carboxylic acid esters, phosphonate esters, carbamates, imines, etc. Do the instant claims cover only a class of these aforementioned groups or substantially more? There is no guidance as to the actual structural chemical species of formula I that would fall within the scope of a “prodrug”. Specification is silent to the latter. The examiner notes that this language is still present in currently amended claim 1. Thus, the rejection is maintained. The examiner recommends that the term is removed from the claims.  
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 does not further limit claim 16 with respect to variable R11 (e.g.  
    PNG
    media_image1.png
    98
    141
    media_image1.png
    Greyscale
, etc.). Note that in claim 16, variable R12 is recited for these groups.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2,4-7,9,12,14-18,21,23, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2018/0021326.
The above document teaches the following compound and compositions thereof (see page 8, claim 18, right column,4-Acetoxy-N,N-diisopropyltryptamine and [0016] in analogs that may be used for psilocin, see left column for compositions and claim 16 for amounts that can be administered:

    PNG
    media_image2.png
    197
    367
    media_image2.png
    Greyscale


.  This compound corresponds to applicant’s instant invention wherein R1 is hydrogen; R2 is hydrogen; R3-R6 are hydrogen; R7 and R8 are substituted C1 alkyl, wherein the substituents are alkyl; R9-R11 are hydrogen; Y is X-A; X is O; and A is -C(O)methyl.  Note that the limitations for R7 and R8 do not fall within the scope of the new proviso that states that these variables are unsubstituted C1-C6 alkyl when viewing the claim language alternatively.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2,4-7,9-10,12,14-18,21,23, 25, and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
For example, claim 1 has been amended extensively to recite subject matter (e.g. new proviso limitation at the end of the claim) that raise the issue of new matter. Applicant has not provided any guidance as to where to find support for these amendments in the instant disclosure.
See MPEP § 2163.06, “with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims”. A statement such as “No new matter has been added by these amendments that are supported by the specification” is insufficient. Additionally, the examiner did a courtesy search of the disclosure and could not find support for this proviso which explicitly excludes a specific subset of compounds which was not present in the disclosure at time of filing.
Thus, the rejection is appropriately applied.  An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).



Conclusion
Claims 1-2,4-7,9-10,12,14-18,21,23, 25, and 27-28 are rejected. Claim 26 is objected to. Patentability regarding claim 26 has not been fully determined based on the election of species requirement and art of record.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624